OLSZEWSKI, Judge,
dissenting:
I respectfully dissent. “The test to be applied in ruling on a demurrer is whether, accepting as true all of the prosecution’s evidence and all reasonable inferences therefrom, it is sufficient to support a finding by the fact-finder that the defendant is guilty beyond a reasonable doubt.” Commonwealth v. Turner, 491 Pa. 620, 622, 421 A.2d 1057, 1058 (1980). Because the evidence in this case was sufficient to support such a finding, the demurrer should not have been granted.